J. BLAINE ANDERSON, Circuit Judge
(dissenting):
I cannot concur in the opinion filed by my colleagues and respectfully dissent.
I cannot agree with the majority that Phelps v. United States, 421 U.S. 330, 95 S.Ct. 1728, 44 L.Ed.2d 201 (1975) is controlling. The Phelps case does not necessarily supply the answer to the issue presented here. In Phelps, unlike this case, there was not the problem of the release and satisfaction of the underlying tax lien and its effect, if any, upon the tax levy. Phelps tells us that a properly-executed levy creates a custodial relationship which effects a seizure of the taxpayer’s property, but Phelps does not consider the continued vitality of that relationship when the underlying tax lien has been released by a properly-filed notice.
Independent and exhaustive research reveals no express method, statutory or otherwise, for releasing a levy. In dealing with tax liens, there is no statute comparable to 26 U.S.C. §.6325 which describes in detail the manner and method whereby a tax lien may be released. 26 U.S.C. § 6343 only discloses that the Secretary is authorized to release a tax levy when “such action will facilitate the collection of the liability.” The statute is silent as to the proper method for accomplishing such a release.
Surely, it may be asserted with reason and rationality, that Congress did not intend to leave property rights in a state of limbo and perpetual uncertainty when levies are made and no action is taken by the Government to actively enforce the levy, as in this case. Congress, in enacting the Federal Tax Lien Act of 1966, Pub.L. 89-719, 1966 U.S.Code Cong, and Admin.News, p. 3722, clearly expressed a concern for fairness and its effect was to resolve the perplexing problems of priorities, albeit, as pointed out heretofore, there is a “gap and lap” in this precise area.
*1224From all of this, one could probably formulate a persuasive argument that, given good faith reliance upon the filing and contents of a release of an underlying tax lien and an acknowledgment therein of the satisfaction of the tax liability, the constructive transfer of title and/or possession of the subject of the levy was extinguished or “quitclaimed” by the properly-filed release and satisfaction. To this could be added a judicial pronouncement that there is nothing “unfair” about requiring the Government tax collectors to be bound by their solemn (though mistaken) act of filing a release of the lien and an acknowledgment of the satisfaction of the tax liability, especially where it is developed on the record that there has been good faith reliance on that filing.
If this record was sufficient to show actual knowledge and good faith reliance, the temptation to so “construe” the Federal Tax Lien Act of 1966 so as to produce such a result (as did the district court) would be difficult to resist. This would be true in spite of Federal Crop Insurance v. Merrill, 332 U.S. 380, 68 S.Ct. 1, 92 L.Ed. 10 (1947), in view of the many decisions of Courts of Appeals in the past 30 years hedging the vitality of that decision. See, United States v. Georgia-Pacific Co., 421 F.2d 92 (9th Cir. 1970); United States v. Lazy FC Ranch, 481 F.2d 985 (9th Cir. 1973); and United States v. Wharton, 514 F.2d 406 (9th Cir. 1975).
I am not willing to confront this temptation without a further factual development at the district court level and without the aid of counsel on the law that might apply after further factual inquiry. I would reverse and remand for the purpose of taking additional evidence, if there is any, in fact, touching upon actual and good faith reliance upon the filing and the contents of the release and satisfaction of the underlying tax liens.